Name: Decision No 48/75 of the EEC-AASM Association Council transitional measures to be applied after 31 January 1975
 Type: Decision
 Subject Matter: nan
 Date Published: 1975-01-31

 Avis juridique important|21975D0131(01)Decision No 48/75 of the EEC-AASM Association Council transitional measures to be applied after 31 January 1975 Official Journal L 026 , 31/01/1975 P. 0003DECISION OF THE EEC-AASM ASSOCIATION COUNCIL transitional measures to be applied after 31 January 1975THE ASSOCIATION COUNCIL,Having regard to the Convention of Association signed at YaoundÃ © on 29 July 1969, and in particular Article 62 (2) thereof,HAS DECIDED AS FOLLOWS:Article 1The following shall remain applicable beyond 31 January 1975:1. the provisions relating to trade contained in Titel I of the Convention in Protocol Nos 1 to 5 and in Annexes II, X and XI thereto;2. the provisions relating to financial and technical cooperation contained in Title II of the Convention, in Protocol Nos 6 and 7 and in Annexes IV and XII thereto;3. the provisions relating to establishment, services, payments and capital movements contained in Title III of the Convention and in Annexes V and VI thereto;4. the provisions relating to institutions contained in Title IV of the Convention, in Protocol Nos 8 and 10 in Annexes VIII and IX thereto;5. the general and final provisions contained in Articles 56, 57, 60, 62 (2), 64, 65 and 66 of Title V, in Protocol No 9 and in Annexes VII, XIII and XIV;6. the Decisions adopted by the Association Council for the purpose of implementing the provisions referred to above.Article 2This Decision shall apply until the date of entry into force of the new provisions relating to the same fields or until 31 July 1975, whichever is the earlier.Article 3The Associated States, the Member States and the Community shall, each to the extent to which it is concerned , take the measures required to implement this Decision.Article 4This Decision shall enter into force on 1 February 1975.Done at Brussels,The Presidentof the Association Council